Mr. Justice Scott delivered the opinion of the Court. In this case no question is presented either as to the sufficiency of the bond or as to any offer to file a new one as was raised in the case just decided of Eli Modglin and wife vs. Nathan Slay And the only question in this case is as to the sufficiency of the filing as to time; and the facts of this case, as presented in the bill of exceptions, so far as the question of filing is concerned, are substantially the same as in that case. This case then must be governed .by the decision in that, as to the sufficiency of the filing and must therefore be reversed and remanded to be proceeded with.